Citation Nr: 1716307	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residual scar of left inguinal hernia repair. 

2. Entitlement to an effective date earlier than October 29, 2010, for the assignment of a 10 percent disability rating for residual scar of left inguinal hernia repair. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder. 

4. Entitlement to service connection for a sinus condition.  

5. Entitlement to service connection for a neck disability. 

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991 and from January 2002 to June 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for depression and anxiety.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The Board further notes that service connection for a sinus condition was initially considered and denied in a May 2002 rating decision, which found no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  A February 2004 rating decision affirmed the denial, finding the Veteran suffered from a sinus condition many years after discharge from service and there was no evidence showing that his present sinusitis was related to service.  Subsequent to these denials, VA received more of the Veteran's service treatment records that specifically discussed treatment for a sinus condition.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  In this regard, 38 C.F.R. § 3.156 (c) specifically provides that in such a case the claim will be reconsidered.  Accordingly, the Board finds that the issue of entitlement to service connection for a sinus condition is in appellate status under a merits analysis.

The issues of entitlement to service connection for a neck disability and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2016, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal pertaining to the issues of entitlement to a disability rating in excess of 10 percent for residual scar of left inguinal hernia repair and entitlement to an effective date earlier than October 29, 2010, for the assignment of a 10 percent disability rating for residual scar of left inguinal hernia repair. 

2. The Veteran's currently diagnosed PTSD has been medically linked to his experience during active duty service.  
3. The Veteran's recurrent sinus condition began during and has continued since his active duty service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issue of entitlement to a disability rating in excess of 10 percent for residual scar of left inguinal hernia repair have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal for the issue of entitlement to an effective date earlier than October 29, 2010, for the assignment of a 10 percent disability rating for residual scar of left inguinal hernia repair have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depressive disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).

4. The criteria for service connection for a sinus condition have been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

During his March 2016 hearing, the Veteran expressed his desire to withdraw the issues of entitlement to a disability rating in excess of 10 percent for residual scar of left inguinal hernia repair and entitlement to an effective date earlier than October 29, 2010, for the assignment of a 10 percent disability rating for residual scar of left inguinal hernia repair.  This submission expresses the Veteran's explicit intent to withdraw those issues.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review those issues on appeal.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Additional regulations relevant to the issues on appeal can be found at 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) and were provided to the Veteran in the statement of the case and will not be repeated here. 

After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
Psychiatric Disorder

The Veteran contends in his March 2016 Board hearing that his anxiety and depression were related to service.  Specifically, he was a cook in-service and had no rest.  He also participated in some fights during service/had some people attack him.  Service treatment records reflect in February 1988 the Veteran had a laceration to the back left side of his head "x 5 min after being pushed."  

Te Board referred the claim for a medical opinion in August 2016, which addressed whether the Veteran's acquired psychiatric disorder was the result of military service.  In October 2016, an Outside Medical Opinion (OMO) found it was at least as likely as not that the Veteran's acquired psychiatric disorders, to include PTSD, generalized anxiety disorder, and major depressive disorder, were the result of military service.  The opinion explained that the Veteran's reports of verbal and physical abuse appeared to be ethnically based and those "stressors are certainly significant enough to lead to a PTSD diagnosis."  Moreover, a February 1988 service treatment record noting the Veteran suffered a laceration to the back left side of his head after being pushed supported his stressors.  The opinion further states that the diagnoses of PTSD and generalized anxiety disorder by Dr. T.C. in April 2015 were "consistent with all of the mental health treatment records and the histories the Veteran has provided."  Also, the opinion notes the Veteran suffered from major depressive disorder given his recurring complaints of depressive symptoms and years of treatment for depression.  Major depressive disorder "is a mood disorder that commonly co-occurs with PTSD and in Veteran's case can be considered a complication of his PTSD."  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's acquired psychiatric disorder is related to service.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depressive disorder, is warranted. 



Sinus Condition

The Veteran claims in his March 2016 Board hearing that his sinus condition began during his first period of active duty service and has continued since that time.  Service treatment records reflect that during his first period of service, the Veteran complained of sinus congestion and reported on his December 1990 and October 1991 reports of medical history that he suffered from sinusitis.  After his first period of active service, reserve records indicated the Veteran continued to complain of nasal congestion and in January 1999 was diagnosed with recurrent allergic sinusitis.  During his second period of active duty service, he was continuously treated with allergy medication, noted to have sinus/nasal congestion, and in May 2002, was diagnosed with allergic rhinitis.  A June 2002 report of medical assessment notes the Veteran reported having concerns about his sinus congestion and reported in a subsequent post-deployment health assessment that he had "sinus congestion most of the times."   

In June 2001, the Veteran underwent a VA examination in which the examiner noted the Veteran had a history of recurrent episodes of nose congestion and diagnosed him with allergic rhinosinusitis.  He was afforded another VA examination in July 2010, in which the Veteran reported nasal discharge and nasal stuffiness.  The examiner diagnosed him with mild allergic rhinitis and chronic left maxillary sinusitis.  The examiner opined that the Veteran's diagnosed "left maxillary sinusitis is secondary to mocuperiosted [sic] menbrane [sic] thickening of left maxillary atrium."  This condition was usually caused by allergy.  The examiner further opined that the Veteran's allergic rhinitis and chronic left maxillary sinusitis were not aggravated as a result of active service and both conditions were minimal.  

The Board finds the evidence of record is in equipoise.  It is clear from the record that the Veteran began having allergy symptoms during his first period of active duty service and continued to complain and obtain treatment for such symptoms thereafter.  He was diagnosed with allergic rhinitis during his second period of active duty service in May 2002.  The fact that his conditions are "minimal" per the 2010 VA examiner goes to the question of what disability to assign, not to whether service connection should be granted.  The record clearly indicates the Veteran's onset of such symptomatology began during his first period of active duty, with intermittent, chronic symptoms thereafter.  While the 2010 VA examiner opined the conditions were not aggravated by the Veteran's second period of service, no opinion was provided that considered the symptoms shown during his first period of service.  The Board finds the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a sinus condition.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Accordingly, the Veteran's service connection claim is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 10 percent for residual scar of left inguinal hernia repair is dismissed.  

The appeal on the issue of entitlement to an effective date earlier than October 29, 2010, for the assignment of a 10 percent disability rating for residual scar of left inguinal hernia repair is dismissed.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depressive disorder, is granted. 

Entitlement to service connection for a sinus condition is granted.  


REMAND

The Veteran claims service connection for a neck disability and GERD.  Specifically claiming his neck disability is related to service and during his second period of active duty service he was treated for GERD symptoms with over-the-counter medication.  

In a September 2014 statement, the Veteran averred that he received treatment for his stomach problems by Dr. Diaz, Dr. P. Malhotra, and Dr. G. Malhotra.  He also testified during his March 2016 Board hearing that he first sought VA health treatment in 1997, when he started working at the VA in San Juan.  He had x-rays of his neck done at that time.  When he returned, he continued getting treatment at the San Juan VA until he moved to Florida in 2010.  He further claimed he was awarded social security disability benefits partially based on his neck disability in 2009.  

Although the Veteran claims in September 2014 that he sought treatment from Dr. Diaz, Dr. P. Malhotra, and Dr. G. Malhotra for stomach issues, which most likely include treatment for GERD, there is no indication such records have been associated with the claims file.  Additionally, the earliest VA treatment records begin in May 2003 even though the Veteran avers during his March 2016 Board hearing that he sought treatment for his disabilities at the VA beginning in 1997.  Thus, the RO should attempt to associate these records with the claims file.  

Additionally, service treatment records reflect the Veteran complained of sharp neck pain and was diagnosed with a muscle strain in October 1989.  Also, in-between his first and second periods of service, he reported frequent indigestion on his April 1993 report of medical history.  

Private post-service treatment records reveal that in March 2009, the Veteran was diagnosed with narrowing of the C5-C6 and C6-C7 intervertebral spaces, muscle spasm, and osteoarthritis.  Examination and imaging in July 2009 revealed probable disc disease at the C6-C7 level and probable muscle spasm.  A subsequent MRI revealed C3-C4 central disc/osteophyte complex indenting the ventral thecal sac resulting in mild cord compression, C6-C7 right paracentral disc/osteophyte complex indenting the ventral thecal sac resulting in mild central canal stenosis, and C5-C6 right paracentral disc/osteophyte complex with an annular tear indenting the ventral thecal sac resulting in mild indirect flattening of the cord. 

In March 2009, the Veteran was diagnosed with GERD.  In May 2015, he underwent a VA intestinal conditions examination, in which he reported having indigestion since he was on active duty.  

The Board finds VA examinations are necessary to determine the nature and etiology of the Veteran's neck disability and GERD.  Indeed, the Veteran complained of neck pain in service, has been found to have a current neck disability, and asserts such disability is the result of service.  Also, he complained of GERD prior to his second period of active duty service, claimed he was treated with over the counter medication during his second period of active duty service, and has a current diagnosis of GERD.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete release forms so the RO can request his records from Dr. Diaz, Dr. P. Malhotra, and Dr. G. Malhotra.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2. Also, attempt to obtain and associate with the claims file VA treatment records between 1997 to 2003 from San Juan and from December 2014 to the present from Tampa.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

3. Also, attempt to obtain any records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

4. Only AFTER obtaining the above records, to the extent available, then schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of his claimed neck disability.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner is requested to offer the following opinion with full supporting rationale:

Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed neck disability was incurred in or a result of a disease or injury sustained during active duty service, noting his report of neck pain and diagnosis of a muscle strain in October 1989.  

5. Also, schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of his claimed GERD.  

The examiner is requested to offer the following opinions with full supporting rationale:

* Does the evidence of record clearly and unmistakably show that the Veteran's GERD existed prior to his second period of active duty?  The examiner is specifically requested to consider the Veteran's April 1993 report of medical history, in which he reported frequent indigestion, and the Veteran's testimony during his March 2016 Board hearing in which he states he was given over-the-counter medication for his GERD during his second period of active duty service.  

* If the examiner finds that the Veteran's GERD clearly and unmistakably existed prior to the Veteran's entrance into his second period of active duty, is there clear and unmistakable evidence that the disorder was not aggravated by his active service?  The term "aggravated" means an increase in disability during active service beyond the natural progress of the preexisting condition. 

* If the examiner determines that the Veteran's GERD did not pre-exist his second period of active duty service, or if it did, that such injury was aggravated, beyond the natural progression of the disorder by military service, the examiner should opine whether it is as least as likely as not (50 percent or higher probability) that the Veteran's current GERD is directly related to the Veteran's military service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


